CASE 0:20-cv-01680-PJS-ECW Document 1-5 Filed 08/03/20 Page 1 of 2
             CASE 0:20-cv-01680-PJS-ECW Document 1-5 Filed 08/03/20 Page 2 of 2




                                 Sprout Salad, LLC Lease Payments
Payment #  Month - Year      Commerical Rent Commercial CAM* Monthly Charges                           Payment Amount
       1           August-20 $    5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       2       September-20 $     5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       3          October-20 $    5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       4        November-20 $     5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       5        December-20 $     5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       6          January-21 $    5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       7         February-21 $    5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       8           March-21 $     5,253.33 $          1,669.86 $    6,923.19                           $      6,923.19
       9             April-21 $   6,304.00 $          1,669.86 $    7,973.86                           $      7,973.86
     10 May-21 - March-2026 $    69,344.00 $          1,669.86 $   71,013.86                           $     71,013.86




                                                               *Based on current year


TOTALS:                                   $    117,674.64 $               16,698.60 $        134,373.24 $   134,373.24

Remaining Allocation:                     $              -

 *Based on current year estimates. Does not include reconciliations for yearly adjustments
